Ireland, J.
(dissenting, with whom Greaney, J., joins). I respectfully dissent because I interpret the statute, in conjunction with the Juvenile Court judges’ mandate to treat those appearing before them not as criminals but as children in need of aid, encouragement, and guidance, to give those judges the inherent power to expunge probation records in appropriate cases. I believe that as a matter of public policy, Juvenile Court judges do and should have this power.
In a case such as this one, where the parties were given adequate notice and opportunity to be heard, and the judge issued a written statement setting forth the facts, the interests considered, and the reasons for the order, see Police Comm’r of Boston v. Municipal Court of the Dorchester Dist., 374 Mass. 640, 669 (1978) (Police Comm’r), I would conclude that the ex-pungement order was within the judge’s discretion to further the best interests of the child. See id. at 668.
The juvenile justice system treats those before it “not as criminals, but as children in need of aid, encouragement and guidance.” Police Comm’r, supra at 666, quoting G. L. c. 119, § 53. To that end, a Juvenile Court judge is guided by the best interests of the child, and “has very broad discretion ... to further the child’s best interests.” Commonwealth v. Balboni, 419 Mass. 42, 46 (1994). “There would be a considerable irony if a court charged with exercising its function in a manner consistent with [G. L. c. 119, § 53,] was viewed not to have the power... to ensure that in proper circumstances the juvenile shall suffer no injury as a result of involvement with the judicial process. . . .” Police Comm’r, supra at 668. There is considerable irony in today’s decision.
Even adopting the court’s reading of G. L. c. 276, § 100B, to *485apply to juveniles who have not been adjudicated delinquent, the language of the statute plainly states that juveniles “may” request that the commissioner seal their files. Id. This construction is “entirely permissive,” and in no way suggests that the Legislature intended sealing to be an exclusive remedy. R.M. Kantrowitz & R. Witkin, Criminal Defense Motions § 12.17A, at 128 (Supp. 2001). Nor is there any indication in the statute of a legislative intent to limit judges’ use of their ancillary powers. Adult cases rejecting this approach are contrasted with this one, in which the duty of Juvenile Court judges to further the best interests of the children appearing before them, and to treat them “not as criminals, but as children in need of aid, encouragement and guidance,” G. L. c. 119, § 53, compels a different result. See, e.g., Vaccaro v. Vaccaro, 425 Mass. 153, 157 (1997), quoting Police Comm’r, supra at 662-663 (no power to expunge record from domestic violence record-keeping system where power neither “articulated expressly” in legislation nor “capable of being deduced by ‘necessary and inevitable’ implication,” such as from unique goals of juvenile justice system).
As a matter of public policy, I believe the unique history, goals, and policies of the juvenile justice system provide the Juvenile Court judge with the inherent power to order expungement. It is only common sense. I would emphasize that Juvenile Court judges’ inherent power to accomplish the directive of aiding, encouraging, and guiding children logically should include the power of expungement,1 which, of course, should only be exercised “in proper circumstances.” Police Comm’r, supra at 668. As we explained, id. at 656, the value of arrest records “is in direct proportion to the extent that the assumptions underlying the utility of the records are in fact *486valid. . . . In so far as these assumptions differ from reality, the adverse action will have an erroneous basis.” A Juvenile Court judge is in the best position to make an individualized determination of how best to aid, encourage, and guide a child. Expungement is and should be one of the tools available to accomplish this crucial societal undertaking. I respectfully dissent.

Expungement leaves “no trace,” Police Comm’r of Boston v. Municipal Court of the Dorchester Dist., 374 Mass. 640, 648 (1978), in the sense that the information is no longer connected to the juvenile. It does not, however, interfere with the commissioner’s statutory duty to compile, evaluate, and disseminate “statistical information” on delinquency. G. L. c. 276, § 98. A record that an appearance was made in the Juvenile Court on a certain date regarding a certain charge, compiled purely for statistical purposes, can cause no harm to the juvenile whose name and other identifying features are in no way associated with the information. See id. at 668 n.20.